CHINA YIDA HOLDING, CO. 28/F Yifa Building No. 111 Wusi Road Fuzhou, Fujian, P. R. China, 350003 August 12, 2011 Via EDGAR Attn: Ms. Kathleen Krebs, Special Counsel Mr. Larry Spirgel, Assistant Director U.S. Securities and Exchange Commission Washington, D.C. 20549-0302 Re: Request for Extension to File Response Form 10-K for the Fiscal Year Ended December 31, 2010 Filed March 16, 2011 and Documents Incorporated by Reference Form 10-Q for the Fiscal Quarter Ended March 31, 2011 Filed May 10, 2011 File No. 001-34567 Dear Mr. Spirgel, We are in receipt of the comment letter issued by the United States Securities andExchange Commission (the “Commission”) dated August 2, 2011 regarding the above referenced filings. Please accept this correspondence as a request for an extension of time to provide the Commission with our response to the comment letter. As confirmed with the Commission, the Company will respond to the Commission’s comment letter, no later than August 29, 2011. Thank you for your attention to this matter. Sincerely, /s/George Wung China Yida Holding, Inc. Name: George Wung Title: Chief Financial Officer
